Case 18-12012-LSS Doc 982-1 Filed 06/10/20 Page 1of7

JEFFREY A. SLOTT, ESQ. (SBN 103807)
LAW OFFICES OF JEFFREY A. SLOTT
A Professional Corporation

15760 Ventura Boulevard, Suite 1600
i-neino. California 91436

Telephone: = (818) 995-1955

Facsimile: ($18) 995-0955

Attorneys for Creditor BLT Communications, LLC,

a limited liability company (Creditor No. 72)

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re:

OPEN ROAD FILMS, LLC, a Delaware limited
lability company, ef al,

Debtors.

 

Chapter 11
Case No.: 18-12012 (LSS)
(Jointly Administered)

Hearing Date: July 1, 2020 at 2:00 p.m.
(ET)

DECLARATION OF LARRY CLEMENS IN SUPPORT OF CREDITOR NO. 72’S
RESPONSE TO FOURTH OBJECTION OF PLAN ADMINISTRATOR TO THIS
CREDITOR’S CLAIM BASED UPON ALLEGED INSUFFICIENT DOCUMENTATION

|, Larry Clemens, hereby declare under penalty of perjury, pursuant to section 1746 of title 28

of the United States Code, as follows.

I, ] am a member and Chief Financial Officer of BLT Communications, LLC, a California

limited liability company (“BLT”). [ submit this Declaration in support of the Response of BLT to the

Plan Administrator's Fourth (Non-Substantive) Objection to Certain (A) Duplicative Claims and (B)

Insulficient Documentation Claims (the “Fourth Omnibus Objection). Except as otherwise indicated

herein. | have personal knowledge of the matters and issues set forth herein or have gained knowledge

of such matters from my review of the relevant documents and from information provided to me bj

employees. staff and representatives of BLT. I make this Declaration based upon my review of the
Case 18-12012-LSS Doc 982-1 Filed 06/10/20 Page 2 of 7

Proof Claim filed by BLT in this proceeding, the Amended Proof of Claim filed by BLT in this
proceeding, the Declaration of Jeffrey A. Slot filed and served herewith and all exhibits in
support of such documents, as well as the Fourth Omnibus Objection.

2 As amember and Chief Financial Officer of BLT, Lam authorized to submil

this Declaration on its behalf, Having reviewed the above documents including the Fourth
Omnibus Objection, and having obtained additional information and documentation supporting
the Claim of Creditor No. 72, 1 have concluded that the Claim submitted by this Creditor
contains sufficient documentation, with the following explanation, as required by Bankruptcy
Rule 3001,
3, All of the invoices attached to the Proof of Claim and the Amended Proof of
Claim of this Creditor were prepared in the ordinary course of the business of BLT, as were the
Proof of Claim and Amended Proof of Claim. The Proof of Claim, Amended Proof of Claim
and all exhibits and documentation attached thereto are either originals thereof created by BLT
in the ordinary course of business, or are true and correct copies thereof which were created
under my direct supervision and control, All of the entries on the Proof of Claim and
Amended Proof of Claim, including all the invoices and other documentation attached to the
Proof of Claim and Amended Proof of Claim were entered thereon on or about the dates
indicated on each document. All of the exhibits and attachments to the Proof of Claim and the
Amended Proof of Claim submitted by this Creditor are business records of BLT.
4, All of the work and services reflected on the invoices and other documents
attached to the Proof of Claim and Amended Proof of Claim were performed by BLT at the
specific instance and request of authorized representatives of the Debtor, specifically Tim

Sommerfeld, Rob Friedman, Melissa Martinez and Jennifer Sheridan. All of the invoices
Case 18-12012-LSS Doc 982-1 Filed 06/10/20 Page 3 of 7

directed to these individuals were directed to them at their specific instance, request and instruction.
All of the services reflected on all of the invoices attached to the Proof of Claim and Amended Proof
of Claim were performed directly and solely to Open Road Films, LLC, the Debtor.

5. At all times relevant to this claim, the Debtor, through the above-named individuals,
represented to BLT that the above-named individuals were managers and/or authorized representatives
of the Debtor. BLT was always instructed by the Debtor to send its invoices to “Open Road”, “Global
Road”, and/or Tang Media Partners/Global Road Entertainment. At all times relevant to this Claim,
the above-named individuals represented and warranted to BLT that the Debtor conducts business
under various business names including “Open Road, Global Road, Global Road Entertainment and
Tang Media Partners, All work and services requested and ordered by the Debtor through the above-
named individuals or done on behalf of the Debtor, not on behalf of any other entities. Public records
reflect the fact that Tang Media Partners and Global Road served as managers of the Debtor, occupied
the same office space as the Debtor, were owned, managed and controlled by the same individuals as
the Debtor, were represented by the same legal counsel as the Debtor, were represented by the same
financial consultants and were engaged in the same business, to wit: film production and
entertainment. At various times the Debtor conducted business under the names Global Road, Global
Road Entertainment and Tang Media Partners.

6. The following BLT invoices dated July 16, 2018 were sent to Rob Friedman of Open

Road and were directed to Global Road Entertainment specifically at the request of Rob Friedman:

61183 61189
61184 61190
61185 61191
61186 61192
61187 61193
61188 61269
Case 18-12012-LSS Doc 982-1 Filed 06/10/20 Page 4of7

Invoice No, 61440 attached to the Proof of Claim and Amended Proof of Claim was generated by BLT
at the request of Jennifer Sheridan and was sent to her at Tang Media Partners/Global Road
Entertainment, specifically at her request. It is noteworthy that the project referred to on that invoice,
“Hotel Artemis” is the same project refereed to on many of the invoices sent to Tim Sommerfeld at
Open Road (i.e., Invoice Nos. 60742-60745, etc.).

7. The ledger of Open Road outstanding invoices as of October 10, 2018 was
attached to the Amended Proof of Claim and accurately reflects a balance due and owing in the
sum of Four Hundred Sixty Eight Thousand Nine Hundred Three Dollars and 26/100
($468,903.26) as of that date.

8, Along with the information and documentation provided in the Declaration of
Jeffrey A. Slott filed and served herewith. BLT has provided prima facie evidence of the
validity and amount of the claim of BLT as required by Section 502 of the Bankruptcy Code
and Bankruptcy Rule 3001(f). Accordingly, this Creditor respectfully requests that the Court
overrule the Fourth Omnibus Objection and accept this claim.

9, Executed this 10th day of June, 2020 at Hollywood, California.

BLT Communications, LLC, a California limited

liability company

By:

 

Larry Clemens, Chief Financial Officer
Case 18-12012-LSS Doc 982-1 Filed 06/10/20 Page 5of7

CERTIFICATE OF SERVICE
STATE OF CALIFORNIA, COUNTY OF LOS ANGELES:

Iam over 18 years of age and not a party to this action. I ama resident of or employed in the
county where the mailing took place. My business address is 15760 Ventura Boulevard, Suite 1600,
Encino, California 91436.

On June 10, 2020, I served the documents described as: DECLARATION OF LARRY
CLEMENS IN SUPPORT OF CREDITOR NO. 72’S RESPONSE TO FOURTH OBJECTION OF
PLAN ADMINISTRATOR BASED ON ALLEGED INSUFFICIENT DOCUMENTATION on the
interested parties in this action listed on the attached Service List.

[X] BY MAIL: I deposited the sealed envelope with the United States Postal Service with the
postage fully prepaid. I placed the envelope(s) for collection and mailing, following our ordinary
business practices. I am readily familiar with this business’s practice for collecting and processing
correspondence for mailing. On the same day that correspondence is placed for collection and mailing, it
is deposited in the ordinary course of business with the United States Postal Service in a sealed envelope
with postage fully prepaid.

[ ] BY FACSIMILE: I transmitted by facsimile machine, to the fax number(s) indicated below, a
true and correct copy of the document(s) described above. The foregoing document was served by
facsimile and the transmission was confirmed in writing as completed and without error.

[] OVERNIGHT FEDERAL EXPRESS DELIVERY: I enclosed the document(s) in an envelope
provided by Federal Express and addressed it to the person(s) at the address(es) below. I placed the
envelope for collection and overnight delivery in a Federal Express drop box.

[X] (Federal) I declare that Iam employed in the office of a member of the bar of this court in whose
direction the service was made.

‘

I declare under penalty of perjury that the foregoing is true and correct.

Executed on June 10, 2020, at Encino, California,

 

DINA J. PRADO

 

PROOF OF SERVICE
Case 18-12012-LSS Doc 982-1 Filed 06/10/20 Page 6 of 7

SERVICE LIST
Open Road Films, LLC
Attn: James Ellis
2049 Century Park East, 4'" Floor
Los Angeles, CA 90067

Email: jellis@tangmp.com
Debtor

Klee, Tuchin, Bogdanoff & Stern LLP
Michael L. Tuchin, Esq.

Jonathan M. Weiss, Esq.

1999 Avenue of the Stars, 39" Floor
Los Angeles, CA 90067

Tel: 310-407-4000

Fax: 310-407-9090

Email: mtuchin@ktbslaw.com
jweiss@ktbslaw.com

Co-Counsel for Debtors

Young Conaway Stargatt & Taylor, LLP
Michael R. Nestor, Esq.
Robert F. Poppiti, Jr., Esq.
Rodney Square

1000 North King Street
Wilmington, DE 19801
Tel: 302-571-6600

Fax: 302-571-1253

Email: mnestor@ycst.com
rpoppiti@yest.com
Co-Counsel for Debtors

Pachulski Stang Zieh] & Jones LLP
Robert J. Feinstein, Esq.

Scott L. Hazan, Esq.

Colin R. Robinson, Esq.

780 Third Avenue, 34" Floor

New York, NY 10017

Email: rfeinstein@pszjlaw.com
shazan@pszjlaw.com
crobinson@pszjlaw.com

Counsel for the Committee

-2-

 

CERTIFICATE OF SERVICE
Case 18-12012-LSS Doc 982-1 Filed 06/10/20 Page 7 of 7

Paul Hastings LLP

Andrew Tenzer, Esq.

Susan Williams, Esq.

200 Park Avenue

New York, NY 10166

Email: andrewtenzer@paulhastings.com
susanwilliams@paulhastings.com
Counsel for the Agent

Ashby & Geddes, P.A.

Bill Bowden, Esq.

500 Delaware Avenue, 8 Floor
Wilmington, DE 19801

Email: wbowden@ashbygeddes.com
Counsel for the Agent

None Listed
Counsel for the Stalking Horse Purchaser (if any)

Bush Gottlieb, A Law Corporation
Joseph A. Kohanski, Esq.

David E. Ahdoot, Esq.

801 North Brand Boulevard, Suite 950
Glendale, CA 91203

Email: kohanski@bushgottlieb.com
dahdoot@bushgottlieb.com

Counsel for Certain Guilds

Office of the United States Trustee
for the District of Delaware

Linda Richenderfer, Esq.

844 King Street, Suite 2207
Wilmington, DE 19801

Email: lindarichenderfer@usdoj.gov

Donlin, Recano & Company

Re: Open Road Films, LLC, et al.
6201 15" Avenue

Brooklyn, NY 11219

Tel: 212-481-1411

Claims Agent

-3-

 

CERTIFICATE OF SERVICE
